 


                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION


DONNIE E. WOLFE, JR.,             )
                                  )
              Plaintiff,          )
                                  )
    vs.                           )                           Case No. 2:19-cv-04010-MDH
                                  )
MPW TRANSPORTATION SERVICES, LLC, )
                                  )
              Defendant.          )


                                             ORDER

       Before the Court is Plaintiff’s Motion to Remand Count I pursuant to 28 U.S.C. § 1447(c).

(Doc. 4). Plaintiff moves to remand Count I to the Circuit Court of Benton County, Missouri.

Plaintiff argues Count I is a claim under the workers’ compensation laws of Missouri and therefore

is non-removable.

       Defendant has filed a response to the motion stating that it properly removed Plaintiff’s

ADA claims as those claims are federal claims with federal question jurisdiction. Defendant

further states that the workers’ compensation claim may be severed and remanded and consents to

the remand of Count I, but requests that the Court retain jurisdiction over Counts II (Hostile Work

Environment in Violation of the ADA) and Count III (Retaliation in Violation of the ADA) of

Plaintiff’s Petition. (Doc. 9).

       Plaintiff did not file a reply and the time to do so has expired.

       Wherefore, after a review of the record before the Court, and finding Defendant consents

to remand of Count I, Plaintiff’s workers’ compensation claim, the Court hereby GRANTS




                                                 1
 
         Case 2:19-cv-04010-MDH Document 13 Filed 02/26/19 Page 1 of 2
 


Plaintiff’s Motion (Doc. 4) and REMANDS Count I only to the Circuit Court of Benton County,

Missouri.



IT IS SO ORDERED.
DATED:        February 26, 2019

                                                  /s/ Douglas Harpool_______________
                                                DOUGLAS HARPOOL
                                                UNITED STATES DISTRICT JUDGE




                                            2
 
         Case 2:19-cv-04010-MDH Document 13 Filed 02/26/19 Page 2 of 2
